Citation Nr: 9912591	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-02 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement, right knee, post-operative, with degenerative 
joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to May 
1992.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which continued the 10 percent 
evaluation assigned the veteran's right knee disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's internal derangement, right knee, post-
operative, with degenerative joint disease is manifested by 
mild overall impairment and arthritis with painful motion; 
flexion of the knee is not limited to less than 45 degrees 
and extension is not limited by more than 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for internal derangement, right knee, post-operative, with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (1998).

2.  The schedular criteria for a separate 10 percent rating 
for post-traumatic arthritis of the right knee with painful 
motion have been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes-5003-5260, 
5261 (1998); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation assigned his 
service-connected right knee disability does not reflect 
adequately the severity of his knee symptomatology.  He 
asserts that the evaluation should be increased based on 
pain, swelling, and limited motion which affects his job.  A 
claim for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-632 (1992).  As the veteran 
has claimed that his right knee disability is more severe, 
his claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

The Board recognizes that the veteran's disability may 
require rerating in accordance with changes in his condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  That 
nothwithstanding, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection and a 10 percent evaluation for internal 
derangement of right knee, post-operative, with degenerative 
joint disease was granted by the RO in May 1992.  In an 
October 1994 rating decision the RO granted a temporary total 
evaluation due to surgery performed in September 1994, for 
the period September 1994 to November 1994 and thereafter 
continued the 10 percent evaluation.  VA examiners in 
November 1994 and August 1998 as well as private hospital and 
treatment records from September 1994, and March 1996 
diagnosed arthritis and degenerative joint disease.  Service 
connection has been established for internal derangement, 
right knee, post-operative, and competent medical evidence 
refects that the veteran has degenerative joint disease in 
his service connected right knee.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment of the knee, 
and a 30 percent evaluation requires severe impairment of the 
knee.

The Board finds that the clinical findings of record do not 
reveal a right knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
under Diagnostic Code 5257.  Private hospital reports and 
treatment records indicate that in September 1994, the 
veteran underwent surgery which involved debridement of the 
knee joint, excision of osteochondral loose body, debridement 
of chondral fracture fragment, partial lateral meniscectomy, 
chondroplasty of the medial femoral condyle, chondroplasty, 
patellochondroplasty of intertrochlear groove.  The veteran 
underwent a VA examination in November 1994 which showed: 
effusion and infrapatellar swelling; deformity of the 
patella; no lateral subluxation or instability; no nonunion; 
loose motion or malunion; anterior and posterior drawer signs 
were negative; range of motion of the right knee was flexion 
0 to 110 degrees, extension to 0 degrees, rotation to 30 
degrees; abduction and adduction were negative; Lachman sign 
was negative.  X-rays revealed moderate to severe 
degenerative joint disease.  

A private treatment report dated March 1996 from Don Miskew, 
M.D., showed: slight effusion of the right knee; 1 degree 
limitation of full extension as compared to the left knee; 
full flexion of both knees; no medial or lateral instability; 
no joint line tenderness; negative anterior drawers and 
Lachman's test.  X-rays showed significant arthritic changes 
of the patello-femoral joints and medial and lateral spur 
formation noting joint lines fairly well preserved.  

In August 1998, a VA examination showed an essentially normal 
gait with no effusion or tenderness.  There were multiple 
well-healed nontender arthroscopic surgical scars.  The 
veteran was able to walk on tiptoes and heels without 
difficulty, but was unable to squat due to knee pain.  
Flexion was to 115 degrees and extension to 0 degrees.  There 
was good AP and lateral ligamentous stability.  

There is no evidence that the veteran's right knee disability 
is manifested by moderate recurrent subluxation or lateral 
instability, or that it causes more than slight overall right 
knee impairment which would warrant an evaluation in excess 
of 10 percent under Diagnostic Code 5257.  The veteran's 
post-operative right knee is symptomatic but he is not 
entitled to a separate 10 percent rating under 38 C.F.R. 
§ 4.71a, Code 5259 because to do so would violate the rule 
against pyramiding.  38 C.F.R. § 4.14.  That is, pain from 
the post-surgical knee overlaps with the mild overall 
impairment found in Code 5257.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).   There is no medical evidence of 
dislocation of cartilage with frequent episodes of locking, 
pain and effusion into the right knee joint to support a 20 
percent rating under 38 C.F.R. § 4.71a, Code 5258.

However, there is radiographic evidence of arthritis of the 
right knee, along with knee pain and some limitation of 
motion.  Arthritis is rated under 38 C.F.R. § 4.71a, Code 
5003, which results in consideration of the range of motion 
codes for the knee.  A 20 percent evaluation is warranted for 
limitation of flexion of the leg to 30 degrees, and a 10 
percent evaluation is warranted for limitation of flexion of 
the leg to 45 degrees.  Flexion limited to 60 degrees is 
rated noncompensable.  38 C.F.R. § 4.71a, Code 5260.  A 20 
percent evaluation is warranted for limitation of extension 
of the leg to 15 degrees and a 10 percent evaluation is 
warranted for limitation of extension to 10 degrees.  
Extension limited to 5 degree is rated noncompensable.  38 
C.F.R. § 4.71a, Code 5261.  

The degree of limitation of motion of the right knee apparent 
from the relevant medical evidence of record does not support 
a compensable rating under Code 5260 or 5261.  However, the 
Board must also consider the application of a separate 
disability rating for the veteran's right knee disability 
under the provisions of Diagnostic Code 5003.  According to 
GC Opinion VAOPGCPREC 23-97 (1997), a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  This separate rating 
must be based upon an additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261.  If the veteran does not 
at least meet the criteria for a zero-percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  Cf. Degmetich v. Brown, 104 
F. 3d 1328, 1331 (Fed. Cir. 1997).  In a more recent opinion 
of August 14, 1998, the VA General Counsel clarified that 
although some limitation in range of motion of the leg must 
be present for a separate rating, it need not be compensable 
but must at least meet the criteria for a zero-percent rating 
under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-98 
(August 14, 1998).  Under these provisions, a zero-percent 
rating requires flexion limited to 60 degrees (Diagnostic 
Code 5260) and extension limited to 5 degrees (Diagnostic 
Code 5261).  Here, the veteran's right knee disability does 
not meet the criteria for a zero-percent evaluation under 
either code, as the recent VA examination report showed 
flexion to 115 degrees and extension to 0 degrees.  

However, this does not end the Board's inquiry.  Painful 
motion of a major joint caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  Thus, since there 
was clinical evidence of record showing painful motion of the 
right knee, the veteran is entitled to a separate 10 percent 
rating for his arthritis with painful motion.

Accordingly, a separate rating of 10 percent for arthritis of 
the right with painful motion is warranted.

The Board has considered the veteran's complaints of right 
pain, and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(1998), but there is no medical evidence of any additional 
functional limitation of the right knee, including additional 
limitation of motion of the joint, that would support a 
rating in excess of 10 percent for internal derangement of 
the right under Code 5257, or a rating in excess of 10 
percent for his arthritis under Codes 5003-5260, 5261.

The Board has also considered whether an increased evaluation 
could be assigned for the veteran's right disability on the 
basis of functional loss due to objective evidence of pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.  
In making this determination, the Board finds that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
8 Vet.App. 202, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996).

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for internal 
derangement, right knee, post-operative, is denied.

A separate 10 percent rating for arthritis of the right knee 
is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

